615 F.2d 712
104 L.R.R.M. (BNA) 2662, 89 Lab.Cas.  P 12,125
HURON COPYSETTE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1626.
United States Court of Appeals,Sixth Circuit.
Feb. 19, 1980.

Earl R. Boonstra, Gregory M. Kopacz, Dykema, Gossett, Spencer, Goodnow & Trigg, Detroit, Mich., for petitioner.
Victoria Higman, Elliott Moore, Elinor Stillman, Deputy Associate Gen. Counsel, Lynne Deitch, N. L. R. B., Washington, D. C., Emil C. Farkas, Director Region 9, N. L. R. B., Cincinnati, Ohio, for respondent.
Before WEICK, CELEBREZZE and LIVELY, Circuit Judges.

ORDER

1
This case is before the court on petition of Huron Copysette, Inc., pursuant to § 10(f) of the National Labor Relations Act, 29 U.S.C. § 151 et seq., to review an order of the National Labor Relations Board issued on September 29, 1977, and reported at 232 NLRB No. 92.  The Board has cross applied for enforcement of its order.


2
Huron Copysette, Inc., is a company engaged in the manufacture of paper products in Leitchfield, Kentucky.  The Board found that the company attempted to avert the unionization of its employees by the Cooper's International Union of North America, AFL-CIO.  Specifically, the Board found that the company violated § 8(a)(1) of the Act by coercively interrogating employees concerning their Union activities and by threatening plant closure and less favorable working conditions if the employees voted for a union.  The Board also found that the company violated § 8(a)(3) and (1) by terminating employee William Howell because of his Union activity.


3
The record when considered as a whole substantially supports the Board's findings.  Shortly after the Union organizing campaign began, company officials began coercively interrogating and threatening employees as to the consequences of bringing in the Union.  Further, there is substantial evidence that the termination of employee William Howell was prompted by anti-union reasons, rather than by valid considerations as the company contends.


4
Accordingly, the Board's order is enforced.